Exhibit 2.1 SEPARATION AND DISTRIBUTION AGREEMENT THIS SEPARATION AND DISTRIBUTION AGREEMENT (the “Agreement”) is made and entered into as of the day of 2011, by and between Fonix Corporation, a Delaware corporation (“Parent”), and Fonix Speech, Inc., a Delaware corporation and wholly-owned subsidiary of Parent (“Subsidiary”) (each, a “Party,” and collectively, the “Parties”) R E C I T A L S A.The Board of Directors of Parent has determined that it is in the best interests of Parent and its stockholders to separate its speech recognition, text-to-speech, and related technology assets and related business interests currently held by Subsidiary through a tax-free spin-off transaction (the “Separation”); B.In order to effect the Separation, the Board of Directors of Parent has determined that it is in the best interests of Parent and its stockholders to distribute to Parent’s stockholders, on an as-converted and pro rata basis on terms contained in this Agreement, all of the Subsidiary Common Stock (the “Distribution”); C.After the Distribution, Parent will not hold any shares of Subsidiary Common Stock; D.In connection with the Distribution, Subsidiary will assume certain liabilities and obligations of Parent; E.The Parties intend in this Agreement to set forth the principal corporate arrangements between the Parties with respect to the Separation and the Distribution; NOW, THEREFORE, in consideration of the foregoing and the terms, conditions, covenants and provisions of this Agreement, the Parties agree as follows: ARTICLE 1 DEFINITIONS Section 1.1.General. As used in this Agreement, the following capitalized terms shall have the following meanings: “Action” means any demand, action, suit, countersuit, arbitration, inquiry, proceeding or investigation by or before any federal, state, local, foreign or international Governmental Authority or any arbitration or mediation tribunal. “Affiliate” means, when used with respect to a specified Person, a Person that directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with such specified Person, including, without limitation, a General Subsidiary (as defined below).As used herein, “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities or other interests, by contract or otherwise. “Agent” shall have the meaning set forth in Section 3.2(a). “Ancillary Agreements” means all of the agreements, instruments, assignments or other arrangements entered into in connection with the transactions contemplated hereby. 1 “Assets” means assets, properties, claims and rights (including goodwill), wherever located (including in the possession of vendors or other Third Parties or elsewhere on behalf of the owner), of every kind, character and description, whether real, personal or mixed, tangible, intangible or contingent, in each case whether or not recorded or reflected or required to be recorded or reflected on the records or financial statements of any Person. “Assumed Liabilities” means only those certain existing Liabilities of Parent described and listed in Schedule 2.2(a) attached to this Agreement and by this reference incorporated herein.The Assumed Liabilities include certain Liabilities of Parent identified in Schedule 2.2(a) that will be assumed by Subsidiary, as of the Distribution Date, but which may be compromised or settled by Subsidiary (for itself or on behalf of Parent) (the “Settled Liabilities”), pursuant to settlement and waiver agreements entered into with creditors of Parent or Subsidiary. “Combined Books and Records” shall have the meaning set forth in Section 5.1(c). “Commission” means the United States Securities and Exchange Commission or any successor agency thereto. “Consents” means any consents, waivers or approvals from, or notification requirements to any Third Parties. “Contract” means any contract, obligation, indenture, agreement, lease, purchase order, commitment, permit, license, note, bond, mortgage, arrangement or undertaking (whether written or oral and whether express or implied) that is legally binding on any Person or any part of its property under applicable Law, but excluding this Agreement and any Ancillary Agreement save as otherwise expressly provided in this Agreement or any Ancillary Agreement. “Distribution” shall have the meaning set forth in the recitals hereto. “Distribution Date” means the date upon which the Distribution shall be effective, as determined by the Board of Directors of Parent. “Effective Time” means 11:59 p.m. Eastern Daylight Time on the Distribution Date at which time the Distribution is effective. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the time that reference is made thereto. “Form 10” means the registration statement on Form 10 under the Exchange Act filed by Subsidiary with the Commission relating to the Subsidiary Common Stock, as amended from time to time. “General Subsidiary” means any corporation or other organization of which at least a majority of the securities or interests have voting power to elect at least a majority of the board of directors or others performing similar functions with respect to such corporation or other organization is directly or indirectly owned or controlled by a Person. “Governmental Approvals” means any notices, reports or other filings to be made, or any consents, registrations, approvals, permits or authorizations to be obtained from, any Governmental Authority. 2 “Governmental Authority” means any federal, state, local, foreign or international court, government department, commission, board, bureau, agency, official or other regulatory, administrative or governmental authority. “Indemnifying Party” shall have the meaning set forth in Section 4.5(c). “Indemnitee” shall have the meaning set forth in Section 4.5(c). “Information” means information, whether or not patentable or copyrightable, in written, oral, electronic or other tangible or intangible forms, stored in any medium, including without limitation, studies, reports, records, books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how, techniques, designs, specifications, drawings, blueprints, diagrams, models, prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes, computer programs or other software, marketing plans, customer names, communications by or to attorneys (including attorney-client privileged communications), memos and other materials prepared by attorneys or under their direction (including attorney work product), communications and materials otherwise related to or made or prepared in connection with or in preparation for any legal proceeding, and other technical, financial, employee or business information or data. “Intellectual Property” means all intellectual property and industrial property rights of any kind or nature, including all United States and foreign (i) patents, patent applications, patent disclosures, and all related continuations, continuations-in-part, divisionals, reissues, re-examinations, substitutions and extensions thereof, (ii) trademarks and all goodwill associated therewith, (iii)copyrights and copyrightable subject matter, whether statutory or common law, registered or unregistered and published or unpublished, (iv) rights of publicity, (v) moral rights and rights of attribution and integrity, (vi) rights in Software, (vii)trade secrets and all other confidential and proprietary information, know-how, inventions, improvements, processes, formulae, models and methodologies, (viii) rights to personal information, (ix) telephone numbers and internet protocol addresses, (x) applications and registrations for the foregoing, and (xi) rights and remedies against past, present, and future infringement, misappropriation, or other violation of the foregoing. “Law” means any federal, national, state, provincial, local or similar statute, law, ordinance, regulation, rule, code, order, requirement or rule of law (including common law). “Liabilities” means any and all debts, liabilities, and obligations, whether accrued or fixed, known or unknown, absolute or contingent, matured or unmatured, reserved or unreserved of any kind or nature whatsoever. “Operations Data” shall have the meaning set forth in Section 5.2. “Parent Books and Records” shall have the meaning set forth in Section 5.1(b). “Parent Business” means all of the business and operations of Parent and its General Subsidiaries, other than the Subsidiary Business. “Parent Common Stock” means the Class A Common Stock, $0.0001 par value per share, of Parent. “Parent Common Stock Equivalents” means shares of Parent Common Stock receivable by holders of any shares of Parent Preferred Stock issued and outstanding prior to the Distribution Date, assuming full conversion of such shares of Parent Preferred Stock by their terms. 3 “Parent Liabilities” means the Liabilities of Parent, excluding the Assumed Liabilities.For the avoidance of doubt, Parent Liabilities shall not include any Assumed Liabilities or Subsidiary Liabilities. “Parent Preferred Stock” means any of the shares of the following preferred classes or series of capital stock of Parent, which by their terms are convertible into shares of Parent Common Stock, and which represent all classes or series of preferred stock of Parent currently issued and outstanding, or issued and outstanding prior to the Record Date: Series A Series L Series M Series N Series P Series O “Party” shall have the meaning set forth in the preamble hereof. “Person” means any natural person, firm, individual, corporation, business trust, joint venture, association, company, limited liability company, partnership or other organization or entity, whether incorporated or unincorporated, or any governmental entity. “Record Date” means the close of business on , 2011, the date determined by the Parent Board of Directors as the record date for the Distribution. “Separation” shall have the meaning set forth in the recitals hereto. “Software” means all computer programs (whether in source code, object code or other form), algorithms, databases and data, and technology supporting the foregoing, and all documentation, including flowcharts and other logic and design diagrams, technical, functional and other specifications, and user manuals and training materials related to any of the foregoing. “Subsidiary Assets” means (a) any and all Assets expressly set forth on Schedule 2.1(a) hereto under the caption “Subsidiary Assets,” (b) any and all Assets previously transferred or intended to be transferred from Parent to Subsidiary pursuant to that certain Contribution Agreement dated February 3, 2006 by and between Parent and Subsidiary, (c) any and all Assets reflected in the Subsidiary Balance Sheet, and any and all Intellectual Property used primarily in the Subsidiary Business, which have not been disposed of or removed from the Subsidiary Balance Sheet between the date of the Subsidiary Balance Sheet and the Distribution Date, and (d) any and all Assets acquired by Subsidiary (or Parent on behalf of Subsidiary) after the date of the Subsidiary Balance Sheet that would be reflected in the balance sheet of Subsidiary as of the Distribution Date, if such balance sheet was prepared by Subsidiary in accordance with the same accounting principles under which the Subsidiary Balance Sheet was prepared. “Subsidiary Balance Sheet” means the unaudited balance sheet of Subsidiary as of June 30, 2011 included in the Form 10 and attached hereto as Schedule 1.1(a). “Subsidiary Books and Records” shall have the meaning set forth in Section 5.1(a). “Subsidiary Business” means all of the business and operations of the Fonix Speech technology business of Subsidiary as described in the Form 10. 4 “Subsidiary Common Stock” means the Common Stock, $0.0001 par value per share, of Subsidiary. “Subsidiary Liabilities” means (a) any and all Liabilities reflected in the Subsidiary Balance Sheet, (b) any and all Liabilities resulting from or accrued in the operation of the Subsidiary Business after the date of the Subsidiary Balance Sheet that would be reflected in the balance sheet of Subsidiary as of the Distribution Date if such balance sheet was prepared by Subsidiary in accordance with the same accounting principles under which the Subsidiary Balance Sheet was prepared, (c) any and all Liabilities asserted before or after the Distribution Date relating to, arising out of, or resulting from any Subsidiary Asset(s) or the operation of the Subsidiary Business or any other business conducted by Subsidiary or any Affiliate of Subsidiary after the Distribution Date, (d) any and all other Liabilities of Subsidiary relating to, arising out of or resulting from Subsidiary’s performance or obligations under any Ancillary Agreement or this Agreement, and (e) any and all Liabilities that are expressly contemplated by this Agreement or any Ancillary Agreement to be transferred to Subsidiary, including the Assumed Liabilities. “Subsidiary Preferred Stock” means any of the 1,000 shares of the Series B Convertible Preferred Stock of Subsidiary issued by Subsidiary to Sovereign Partners, LP, pursuant to that certain Securities Purchase Agreement dated April 4, 2007 by and among Subsidiary, Parent, and Sovereign Partners, LP. “Third Party” means any Person other than Parent, Subsidiary or Affiliate thereof. “Third Party Claim” shall have the meaning set forth in Section 4.5(c). “Transfer” shall have the meaning set forth in Section 2.1(a). Section 1.2.References; Interpretation. References in this Agreement to the singular shall include the plural and vice versa and words of one gender shall include the other gender as the context requires. The terms “hereof,” “herein,” and “herewith” and words of similar import shall, unless otherwise stated, be construed to refer to this Agreement as a whole (including all of the Schedules and Exhibits hereto) and not to any particular provision of this Agreement. Article, Section, Exhibit and Schedule references are to the Articles, Sections, Exhibits and Schedules to this Agreement unless otherwise specified. The word “including” and words of similar import when used in this Agreement (or the applicable Ancillary Agreement) means “including, without limitation,” unless the context otherwise requires or unless otherwise specified. The word “or” shall not be exclusive. ARTICLE 2 THE SEPARATION Section 2.1.Subsidiary Assets. (a)As of the date hereof, and immediately prior to the Effective Time, Subsidiary shall retain all Subsidiary Assets, as defined in Section 1.1 above.Subsidiary Assets shall include, but not be limited to, those assets set forth in Schedule 2.1(a) attached hereto and by this reference made a part hereof.To the extent any of the Subsidiary Assets are currently held in the name of Parent, as of the date hereof, and immediately prior to the Effective Time, Parent hereby transfers, contributes, assigns, distributes and conveys to Subsidiary all of Parent’s right, title and interest, if any, in and to the Subsidiary Assets (the “Transfer”).Subsidiary hereby accepts any such Transfer from Parent, effective concurrently therewith. (b)If at any time (whether prior to or after the Effective Time) either Party hereto shall receive or otherwise possess an Asset that is allocated to any other Person pursuant to this Agreement or any Ancillary Agreement, such Party shall promptly transfer or cause to be transferred, at such Party’s expense, for no additional consideration, such Asset, including any and all economic benefits generated from such Asset after the Effective Time, to such Party hereto. 5 (c)In furtherance of the Transfer, and simultaneously with the execution and delivery of this Agreement, Parent shall execute and deliver, and shall cause its Affiliates to execute and deliver, such bills of sale, stock powers, certificates of title, assignments of contracts and other instruments of transfer, conveyance and assignment as and to the extent necessary to evidence the Transfer. Section 2.2.Assignment and Assumption of Certain Liabilities. (a)As of the date hereof and with effect immediately prior to the Effective Time, Parent hereby transfers, contributes, assigns, and conveys to Subsidiary the Assumed Liabilities, including the Settled Liabilities, as set forth in Schedule 2.2(a).Subsidiary hereby accepts and assumes liability and responsibility for the Assumed Liabilities, including the Settled Liabilities.It is anticipated that the Settled Liabilities will be compromised or settled by Subsidiary (for itself or on behalf of Parent) pursuant to settlement and waiver agreements entered into with creditors of Parent or Subsidiary, also effective at the Effective Time. (b)Except as otherwise specifically set forth in this Agreement or any Ancillary Agreement, Subsidiary shall not accept, assume or be responsible for any Parent Liabilities incurred by Parent prior to or after the Distribution Date. Section 2.3.Governmental Approvals; Waivers or Consents. (a)To the extent that the Separation requires any Governmental Approvals, Waivers, or Consents, the Parties shall use commercially reasonable efforts to obtain any such Governmental Approvals, Waivers, or Consents.No Party shall be obligated to pay any consideration to any Third Party from whom any such Waiver or Consent is requested. (b)If the transfer of any Subsidiary Assets intended to be transferred hereunder is not consummated prior to the Effective Time for any reason, then Parent shall thereafter hold such Subsidiary Asset for the use and benefit of Subsidiary if permitted by law.If and when the Governmental Approvals, Consents, Waivers, or other impediments to transfer, that caused the deferral of transfer of such Asset are obtained or removed, the transfer of the applicable Asset shall be effected in accordance with the terms of this Agreement and/or the applicable Ancillary Agreement. (c)If the Parties are unable to obtain any required Governmental Approvals, Waivers, or Consents, Parent shall continue to be bound by such Contract, license or other obligation; provided, however, that Parent shall not be obligated to extend, renew or otherwise cause such Contract, license or other obligation to remain in effect beyond the term in effect as of the Effective Time. If and when any such Governmental Approval, Consent or Waiver is obtained or such agreement, lease, license or other rights or obligations shall otherwise become assignable or capable of novation, Parent shall promptly assign, or cause to be assigned, all rights, obligations and other Liabilities thereunder to Subsidiary without payment of any further consideration and Subsidiary, without the payment of any further consideration, shall assume such rights and obligations and other Liabilities. Section 2.4.Termination of Agreements. Except with respect to this Agreement and the Ancillary Agreements (and agreements expressly contemplated herein or therein to survive by their terms) on behalf of the Parties, the Parties hereby terminate any and all written or oral agreements, arrangements, commitments or understandings, between them, effective as of the Effective Time; and each Party shall, at the reasonable request of the other Party, take, or cause to be taken, such other actions as may be necessary to effect the foregoing. 6 Section 2.5.Disclaimer of Representations and Warranties. ON BEHALF OF THE PARTIES, THE PARTIES UNDERSTAND AND AGREE THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY ANCILLARY AGREEMENT, NO PARTY TO THIS AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS AGREEMENT, IS REPRESENTING OR WARRANTING IN ANY WAY AS TO THE ASSETS, BUSINESSES OR LIABILITIES CONTRIBUTED, TRANSFERRED, DISTRIBUTED OR ASSUMED HEREBY OR THEREBY, AS TO ANY CONSENTS, WAIVERS, OR GOVERNMENTAL APPROVALS REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AS TO THE VALUE OR FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER CONCERNING, ANY ASSETS OF SUCH PARTY, OR AS TO THE ABSENCE OF ANY DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY CLAIM OR OTHER ASSET OF ANY PARTY, OR AS TO THE LEGAL SUFFICIENCY OF ANY CONTRIBUTION, DISTRIBUTION, ASSIGNMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE UPON THE EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF. EXCEPT AS MAY EXPRESSLY BE SET FORTH HEREIN OR IN ANY ANCILLARY AGREEMENT, ALL SUCH ASSETS ARE BEING TRANSFERRED ON AN “AS IS,” “WHERE IS” BASIS AND, THE TRANSFEREE SHALL BEAR THE ECONOMIC AND LEGAL RISKS THAT (I) ANY CONVEYANCE SHALL PROVE TO BE INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF ANY SECURITY INTEREST, AND (II) ANY NECESSARY CONSENTS, WAIVERS, OR GOVERNMENTAL APPROVALS ARE NOT OBTAINED OR THAT THE REQUIREMENTS OF LAWS, CONTRACTS, OR JUDGMENTS ARE NOT COMPLIED WITH. ARTICLE 3 THE DISTRIBUTION Section 3.1.Resale Restrictions on Subsidiary Common Stock. (a)Restriction.Upon execution of this Agreement, and prior to the Distribution Date, Shareholder agrees that until , 20 [two years after the Distribution Date] (the “Restriction Period”), those shares of Subsidiary Common Stock distributed in the Spin-off representing one percent (1%) or more of the total number of shares distributed in the Spin-off (the “Restricted Shares”) will be subject to limitations on the number of Restricted Shares that may be sold by the holders thereof during any three-month period.During any such period, no such holder may sell more than the number of Restricted Shares constituting one percent (1%) of all shares or other units of the same class of the Subsidiary outstanding as shown by the most recent report or statement published by the Subsidiary (the “Distribution Agreement Restrictions”).During the Restriction Period, no holder of Restricted Shares shall enter into a transaction which would violate the terms hereof, or enter into any swap, hedge or other arrangement that transfers, in whole or in part, any of the economic or voting consequences of ownership of the Restricted Shares in violation hereof, whether any such aforementioned transaction is to be settled by delivery of the Restricted Shares or such other securities, in cash or otherwise, or publicly disclose the intention to make any such offer, sale, pledge or disposition, or to enter into any such transaction, swap, hedge or other arrangement in violation hereof with respect to the Restricted Shares. (b)Allowable Transfers During Restriction Period.Notwithstanding the terms of Section 3.1(a) above, during the Restriction Period any holder of Restricted Shares may: 7 (i)Transfer the Restricted Shares in distribution, without consideration, in a bona-fide dividend or liquidating distribution to all of the equity owners of such holder, (ii)Transfer such holder’s Restricted Shares, or any portion thereof, to the Company or its designee, (iii)Make a bona fide gift or charitable donation of the Restricted Shares, or any portion thereof, or (iv)Transfer such holder’s Restricted Shares, or any portion thereof, without consideration, to such holder’s Affiliated Entities, Provided, however, that any Restricted Shares so transferred shall continue to be subject to the terms and conditions of this Section 3.1.For purposes hereof, “Affiliated Entities” shall mean any legal entity, including any corporation, limited liability company, partnership, not-for-profit corporation, estate planning vehicle or trust, which is directly or indirectly owned or controlled by such holder or his descendants or spouse, of which such holder or his descendants or spouse are beneficial owners, or which is under joint control or ownership with any other person or entity subject to a resale restriction agreement regarding the Subsidiary Common Stock with terms substantially identical to Section 3.1 of this Agreement. (c)Application of Section 3.1 to Restricted Shares Sold.Restricted Shares that are sold for value in bona-fide, arms-length sales transactions shall thereafter not be subject to the restrictions on sale contained in this Section 3.1.However, any such Restricted Shares may continue to be subject to restrictions imposed by federal or state securities laws, or contractual agreements outside of this Agreement. (d)Legends on Certificates. The certificates representing the Restricted Shares shall bear the following legend: THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE, HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF A SEPARATION AND DISTRIBUTION AGREEMENT DATED , 2, INC. AND FONIX CORPORATION, A COPY OF WHICH MAY BE EXAMINED AT THE OFFICE OF SPEECHFX, INC. (e)Attempted Transfers.Any attempted or purported sale or other transfer by holders of the Restricted Shares in violation or contravention of the terms of Section 3.1 of this Agreement shall be null and void ab initio.Subsidiary shall, and shall instruct its transfer agent to, reject and refuse to transfer on its books any Restricted Shares that may have been attempted to be sold or otherwise transferred in violation or contravention of any of the provisions of Section 3.1 of this Agreement, and shall not recognize any person or entity claiming to have received rights to the Restricted Shares in violation thereof. (f)Authority of Subsidiary to Waive or Terminate Restrictions.Subsidiary shall have the authority to waive or release the Restricted Shares restrictions of Section 3.1 of this Agreement, in whole or in part, upon the majority vote of the board of directors of Subsidiary. Section 3.2.The Distribution. 8 (a)Subject to Section 3.3, on or prior to the Distribution Date, for the benefit of and distribution to the holders of Parent Common Stock or Parent Preferred Stock on the Record Date, Parent will deliver stock certificates, endorsed by Parent in blank, to the distribution agent, Continental Stock Transfer and Trust Company (the “Agent”), representing all of the issued and outstanding shares of Subsidiary Common Stock then owned by Parent.Parent shall instruct the Agent to distribute in electronic or certificated form the appropriate number of such shares of Subsidiary Common Stock to each such holder or designated transferee or transferees of such holder. (b)Subject to Section 3.3, each holder of Parent Common Stock or Parent Preferred Stock on the Record Date (or such holder’s designated transferee or transferees) will be entitled to receive in the Distribution as of the Effective Time 0.0001070 share of Subsidiary Common Stock for each one share of Parent Common Stock or Parent Common Stock Equivalents held of record on the Record Date. No fractional shares will be issued.In the event a holder of Parent Common Stock would otherwise be entitled to a fractional share of Subsidiary Common Stock, the number of shares of Subsidiary Common Stock such holder of Parent Common Stock will receive in the Distribution will be rounded up to the nearest whole number of shares of Subsidiary Common Stock.No action by any such stockholder shall be necessary for such stockholder (or such stockholder’s designated transferee or transferees) to receive the shares of Subsidiary Common Stock. Subsidiary and Parent, as the case may be, will provide to the Agent any and all information required in order to complete the Distribution. Section 3.3.Actions in Connection with the Distribution. (a)Prior to the Distribution Date, Parent and Subsidiary shall have prepared and mailed to the holders of Parent Common Stock and/or Parent Preferred Stock such information concerning Subsidiary, the Subsidiary Business, operations and management, the Distribution, the Separation and such other matters as Parent shall reasonably determine and as may be required by law. (b)Subsidiary shall have prepared and, in accordance with applicable Law, filed with the Commission the Form 10, including amendments, supplements and any such other documentation which is necessary or desirable to effectuate the Distribution, and Subsidiary shall have obtained all necessary approvals from the Commission with respect thereto as soon as practicable. (c)Parent and Subsidiary shall take all such action as may be necessary or appropriate under the securities or blue sky laws of the states or other political subdivisions of the United States or of other foreign jurisdictions in connection with the Distribution. (d)Subsidiary and/or its market makers shall have prepared and filed an application for the original listing or quotation on the OTC Bulletin Board and/or the OTC Markets Group, Inc. of the Subsidiary Common Stock to be distributed in the Distribution, and such quotations services shall have approved such application and provided the appropriate certification to the Commission. (e)Parent and Subsidiary shall take all reasonable steps necessary to cause the conditions set forth in Section 3.3 to be satisfied and to effect the Distribution on the Distribution Date. Section 3.4.Conditions to Distribution. Subject to Section 3.2, the following are conditions to the consummation of the Distribution.The conditions are for the sole benefit of Parent and shall not give rise to or create any duty on the part of Parent or the Board of Directors of Parent to waive or not waive any such condition: (a)The Form 10 shall have been filed with the Commission for the purpose of registering the Subsidiary Common Stock under the Exchange Act, with no stop order in effect with respect thereto. 9 (b)An information statement satisfying the requirements of Commission shall have been filed with the Commission and mailed to all holders of Parent Common Stock and Parent Common Stock Equivalents. (c)All Government Approvals and other Consents necessary to consummate the Distribution shall have been obtained and be in full force and effect, except for any such Government Approvals or Consents the failure of which to obtain would not havematerial adverse effect on the business, operations or condition (financial or otherwise) of either Parent or Subsidiary. (d)No order, injunction or decree issued by any court or agency of competent jurisdiction preventing the consummation of the Distribution shall be in effect and no other event outside the control of Parent shall have occurred or failed to occur that prevents the consummation of the Distribution. (e)The Board of Directors of Parent shall have authorized and approved the Distribution and not withdrawn such authorization and approval. (f)The Board of Directors of Parent shall not have reasonably determined in good faith that the Distribution would not be permitted under the Delaware General Corporation Law, as amended. (g)Parent and Subsidiary shall have secured waivers and releases of all claims from the current Subsidiary employees with respect the Settled Liabilities. (h)Parent and Subsidiary shall have entered into an exchange agreement with Sovereign Partners, LP, pursuant to which, effective prior to the Record Date, Sovereign Partners will exchange all shares of Subsidiary Preferred Stock which it currently owns, for shares of Parent Common Stock. (i)Parent shall have filed an amendment to its Certificate of Incorporation with the Secretary of State of Delaware, pursuant to which Parent will be duly authorized to distribute a sufficient number of shares of Subsidiary Common Stock necessary to effect the Distribution pursuant to section 3.2 herein, and pursuant to which the name of the Subsidiary will be changed to “SpeechFX, Inc.” (j)No other events or developments shall have occurred that, in the sole discretion of the Board of Directors of Parent, would result in the Distribution having a material adverse effect on Parent, its stockholders or its creditors, or not being in the best interest of Parent, its stockholders and creditors. ARTICLE 4 COVENANTS Section 4.1.Post Closing Cooperation.Following the Distribution, Parent and Subsidiary shall cooperate with respect to access to data relevant to their respective businesses, including Subsidiary’s grant to Parent of rights to server storage, and to the use of and access to Subsidiary’s server and files.Parent may also, from time to time, use the services of Subsidiary employees Roger D. Dudley and Nichole Ruiz, on a limited basis and without cost to Parent. 10 Section 4.2.Insurance.Parent shall transfer and assign to Subsidiary, for the benefit of Subsidiary’s employees, the following insurance contracts and agreements:United Health Care Insurance Company, Dental Select, Lincoln Financial Group, and Workers Compensation Fund. Section 4.3.Confidentiality. (a)Notwithstanding any termination of this Agreement and subject to Section 4.3(c), for a period of two (2) years from the Distribution Date, each Party agrees to hold, and to cause its respective Affiliates, directors, officers, employees, agents, accountants, counsel and other advisors and representatives to hold, in strict confidence, and undertake all reasonable precautions to safeguard and protect the confidentiality of, all Information concerning the other Party that is in its possession after the Distribution Date or furnished by the other Party or its respective directors, officers, employees, agents, accountants, counsel and other advisors and representatives at any time pursuant to this Agreement, any Ancillary Agreement or otherwise, and shall not use any such Information other than for such purposes as shall be expressly permitted hereunder or thereunder, except, in each case, to the extent that such Information has been (i) in the public domain through no fault of such Party or any of their respective directors, officers, employees, agents, accountants, counsel and other advisors and representatives, (ii) lawfully acquired from other sources, which are not bound by a confidentiality obligation, by such Party, or (iii) independently generated without reference to any proprietary or confidential Information of the other Party. (b)Each Party agrees not to release or disclose, or permit to be released or disclosed, any such Information to any other Person, except its directors, officers, employees, agents, accountants, counsel and other advisors and representatives who need to know such Information and who are informed and advised that the Information is confidential and subject to the obligations hereunder, except in compliance with Section 4.3(c). Without limiting the foregoing, when any Information is no longer needed for the purposes contemplated by this Agreement or any Ancillary Agreement, each Party will promptly after request of the other Party either (i) destroy all copies of the Information in such Party’s possession, custody or control (including any that may be stored in any computer, word processor, or similar device, to the extent not commercially impractical to destroy such copies) including, without limitation, any copies, summaries, analyses, reports, extracts or other reproductions, in whole or in part, of such written, electronic or other tangible material or any other materials in written, electronic or other tangible format based on, reflecting or containing Information prepared by such Party, and/or (ii) return to the requesting Party, at the expense of the requesting Party, all copies of the Information furnished to such Party by or on behalf of the requesting Party. (c)In the event that either Party (i) determines after consultation with counsel, in the opinion of such counsel that it is required by law to disclose any Information or (ii) receives any demand under lawful process or from any Governmental Authority to disclose or provide Information of the other Party that is subject to the confidentiality provisions hereof, such Party shall notify the other Party prior to disclosing or providing such Information and shall cooperate at the expense of the requesting party (and to the extent legally permissible) in seeking any reasonable protective arrangements requested by such other Party.
